Citation Nr: 0613017	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-21 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to entitlement to Department of Veterans Affairs (VA) 
compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1977 through 
May 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 administrative decision by the 
VA Regional Office (RO) in Houston, Texas.  The appellant was 
afforded a Board hearing on April 19, 2004, but the Veterans 
Law Judge (VLJ) before whom the hearing was held has since 
left the Board.  Although the appellant was offered the 
opportunity for a new hearing before another VLJ, he did not 
respond to the offer.  Accordingly, the Board will proceed 
with disposition of the present appeal.  

This matter was last before the Board in November 2004 when 
it was remanded for further evidentiary development.  That 
evidentiary development having been completed and the claim 
having been readjudicated unfavorably to the appellant the 
matter has returned to the Board.  


FINDINGS OF FACT

1.  The appellant had at least five military convictions 
under Article 15, Uniform Code of Military Justice.

2.  The appellant was absent without leave for a period of 52 
days in 1980.

3.  There is no evidence showing that the appellant was 
insane at the time of the offenses that resulted in his 
discharge under conditions other than honorable. 



CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. § 5303 (West 2002); 38 
C.F.R. § 3.12 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits, those duties were 
satisfied in this case.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  A June 2001 
letter informed the appellant that VA would make a decision 
about the character of his military service and his 
eligibility for VA benefits.  He was provided the pertinent 
regulations at that time and advised to submit information 
that would tend to support his claim (such as the events that 
led to his discharge, etc.).  He was advised of VA's duty to 
help develop the claim, such as obtaining his military 
records or any other evidence he identified.  VA did obtain 
his service personnel records, including the facts and 
circumstances leading to his discharge.  This is the only 
type of evidence relevant to the issue at hand, and there is 
no indication of any outstanding evidence that is needed 
before deciding the claim.  Furthermore, pursuant to the 
Board's November 2004 remand, the RO inquired of the 
appellant if he had further information and evidence to 
support his claim and the appellant failed to respond.  
Moreover, as the Board finds below that the preponderance of 
the evidence is against the appellant's claim, any discussion 
regarding notice as contemplated by Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006) is unnecessary.  

Laws and Regulations

Veterans who have been discharged from active service under 
conditions other than dishonorable are eligible for VA 
compensation benefits.  See 38 U.S.C.A. § 101(2); 38 C.F.R.  
§ 3.12(a).  A discharge because of willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  A discharge based on willful and 
persistent misconduct includes a discharge under other than 
honorable conditions if that discharge was given for more 
than a minor offense.  See 38 C.F.R. § 3.12(d)(4).  A 
discharge or release from service under dishonorable 
conditions is a bar to the payment of benefits unless, 
however, it is found that the person was insane at the time 
of committing the offenses causing the discharge.  See 38 
C.F.R. § 3.12(b). 

Analysis

During the appellant's April 2004 hearing, he testified that 
at the time of his discharge from service he was having 
mental problems.  Essentially, he contended that he was 
unable to understand the nature of his discharge or that it 
could be a bar to future VA benefits.  He noted after service 
that he was confined by the Texas Department of Criminal 
Justice, and that during that time he received medical 
treatment and that the records thereof could help support his 
claim.  He accordingly requested assistance in obtaining 
those records.  The RO offered the appellant assistance in 
obtaining these records, but he did not provide the RO with 
any information to allow it to act upon his request.  
Accordingly, the appeal will be decided on the evidence 
currently of record.  

A review of the record reveals a number of disciplinary 
problems during the appellant's period of service and that 
the appellant received a discharge under other than honorable 
conditions.  In December 1977, the appellant received an 
Article 15 for possession of a controlled substance, namely, 
marijuana.  The appellant was AWOL from January 19, 1980, to 
March 10, 1980, a period of 52 days.  Following charges 
stemming from the 52 day AWOL period, the appellant requested 
a Chapter 10 discharge for the good of the service.  A review 
of the Request for Discharge for the Good of the Service 
reveals that the appellant had five previous military 
convictions under Article 15.  The appellant's company 
commander supported the appellant's request for a Chapter 10 
discharge, noting that because of the appellant's prior 
Article 15s for misconduct that the appellant was not 
restorable.  Accordingly, the appellant was discharged under 
other than honorable conditions.  The record reveals that the 
appellant maintains that he went AWOL to care for his mother 
due to her involvement in a serious car accident.  

Prior to his discharge, the appellant was counseled by a 
representative of the Judge Advocate General Corps as to the 
consequences of accepting a Chapter 10 discharge.  The 
appellant acknowledged in writing that he understood that as 
a result of the issuance of such a discharge, he would be 
deprived of many or all service benefits and that he could be 
ineligible for any or all benefits administered by the VA.  
He also acknowledged that he could be deprived of his rights 
as a veteran under both Federal and State Law.  Finally, he 
understood that he could expect to encounter substantial 
prejudice in civilian life by reason of an undesirable 
discharge.

The appellant's service medical records are silent with 
respect to treatment for or diagnosis of a mental disorder.  
The appellant's November 1967 enlistment examination reveals 
that the appellant's psychiatric state was normal and that 
the appellant denied depression, excessive worry or nervous 
trouble of any manner.  Likewise, the appellant's March 1980 
separation examination reveals that the appellant's 
psychiatric state was normal and that he denied depression, 
excessive worry or nervous trouble of any kind.  His 
separation examination also revealed that he denied treatment 
for a mental disorder and that he had ever been discharged 
from military service because of mental reasons.  The record 
is similarly negative for findings of any past or present 
psychiatric disorders. 

Given the evidence as outlined above, the Board finds that 
the appellant's discharge was for more than a minor offense.  
His records reflect a pattern of misconduct that is deemed 
both willful and persistent.  He has presented no evidence, 
medical or otherwise, that he was insane at the time of 
committing those offenses.  Further, it is clear that the 
appellant's pattern of willful and persistent misconduct 
involves far more than a period of AWOL to care for his 
mother.  The appellant had received numerous prior Article 
15s for misconduct, including possession of a controlled 
substance.  



ORDER

Eligibility for VA compensation benefits is denied based upon 
the character of the appellant's discharge 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


